     Case: 1:21-cv-01655-PAB Doc #: 1-4 Filed: 08/25/21 1 of 1. PageID #: 34


From: Kenya R. Gray <cpkrg@cuyahogacounty.us>
Sent: Monday, February 8, 2021 9:07 AM
To: Patricia Mingee <CP1PM@cuyahogacounty.us>; Christopher Russ <cruss@cuyahogacounty.us>;
Greg Popovich <CPGXP@cuyahogacounty.us>; Colleen A. Brown <cabrown@cuyahogacounty.us>;
Chuck Aliff <califf@fopohio.org>
Cc: Kimberlee Warren <cpkbw@cuyahogacounty.us>; Erricka L Grays <cpeld@cuyahogacounty.us>;
Brett Taylor <CPBT1@cuyahogacounty.us>; Michael Cain <cpmc1@cuyahogacounty.us>
Subject: Re: Union Dues - Taken in Error

I will forward the update to Chuck for further guidance.

Kenya Gray
Probation Officer
Lead Officer
Phone # 216-443-5425
Fax # 216-443-5390
Office Days
Monday, Tuesday, Wednesday, Thursday, & Friday.
8:30 a.m. to 4:30 p.m.


From: Patricia Mingee <CP1PM@cuyahogacounty.us>
Sent: Monday, February 8, 2021 8:51 AM
To: Christopher Russ <cruss@cuyahogacounty.us>; Greg Popovich <CPGXP@cuyahogacounty.us>;
Colleen A. Brown <cabrown@cuyahogacounty.us>
Cc: Kimberlee Warren <cpkbw@cuyahogacounty.us>; Erricka L Grays <cpeld@cuyahogacounty.us>;
Kenya R. Gray <cpkrg@cuyahogacounty.us>; Brett Taylor <CPBT1@cuyahogacounty.us>; Michael
Cain <cpmc1@cuyahogacounty.us>
Subject: Union Dues - Taken in Error
Good Morning,
A union due deduction for Probation Office Kimberlee Warren has been deducted in error since the
Janus Act and must be repaid to Kimberlee for at least 2019 and 2020 for a total of $913.02. I have
worked with Payroll Manager Jerry Butterfield who is unable to process a negative deduction so that
Kimberlee is repaid and the monthly union due check is adjusted before sending it to the FOP.
The next step is to contact the union for a direct reimbursement but Kimberlee has not had success
though that route.

I would like to contact the union directly but believe it should be coordinated through the union
reps. Please advise how this issue should be addressed.

Thank you,

Pat Mingee
Payroll Officer / Administrative Assistant
Cuyahoga County Common Pleas Court – General Division
1200 Ontario Street, 11th Floor, Courts Tower
Cleveland, Ohio 44113
Phone: (216) 443-8557
Fax: (216) 443-5424
Cp1pm@cuyahogacounty.us                                                                 Exhibit D. Pg.0001
